Cages 306-043-588 -nPopweanicnt Sleg iNRi141780/stad ep gb1) oPAIPAGRAD 38

AO 440 (Rev. 12/09) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

Avery
Plaintiff
Vv.

 

Civil Action No. 3:20-cv-02168-N

Archival Magazine LLC et al

Defendant

 

~wYewe we ewe we wa

Summons in a Civil Action

TO: Archival Institute LLC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Colin Walsh

1011 San Jacinto Blvd
Suite 401

Austin , TX 78701

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

 

DATE: 08/14/2020

coc

 
50 3:30-C-OF168-N Batis 6 FIGG 19/26/20 Page 2 of 40 Pageli890

AO 440 (Rev. wise, umMmons in a Civil Astion (Page 2)
Civil Action No. 3 20-0v-02 i 68-N

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 d)

This summons for (name of individual and a if any) —Aleeu / i Ad, LNety Cutie, LLC a!

was received by me on (date)

 
 
 

personally served the summons on the individual at (place)
3p U-Ceten | Expas,0te 00, [alias Ton ldaies iifiofar @ 212) LW, o:
i Mea i 3 ar

[left the summons 2t the individual's residence or usual place of abode with (name)

 
   

 

_» 4 person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

 

[~ served the summons on (name of individual) , who is designated

by law to accept service of process on behal? of f (name of or organization)

 

 

 

 

 

on (daie) 5 or
[~ Treturned the summons unexecuted because - > oF
[~ other (specify) _—
My fees are $ fortraveland$ for services, for a total of $ a
I declare under penalty of pesjury that this information is true. LO
Ly,

Date: {i fo [ao ~—--—
Server's sig

Kid ned 4 2e4H 2 ne.

Printed name and title

S19 W Arapaho Fid Ste 248-163
—-_—.-..____ Highurdson, TK 75080

Server's address

Additional information regarding attempted service, etc:
CARP F IPO ASB NOISHEUA AER Blasi ee LY P/20A9 PAGE Wot AaPlAyalD 40

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

Avery
Plaintiff
Vv.

 

Civil Action No. 3:20-cv-02168-N

Archival Magazine LLC et al

Defendant

 

Summons in a Civil Action

TO: Archival Magazine LLC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Colin Walsh

1011 San Jacinto Blvd
Suite 401

Austin , TX 78701

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

 

DATE: 08/14/2020

 

cH alielac @ tisolm
Sas 5: 50-GOFCEN bocuiets Filed! 2720/50) ietiaiieieit

Bo 40 (Rev. 2 SABE SA ma Civil Action (Pago pees)
Civil Action No. 3: 20-cv-02168-N

PROOF OF SERVICE
(This section should not be fled with the court uniess required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) ARHIVA L h A FA ZAM, a, LLC
was received by me on (date) 7 Ly 8 ET) @ f- 50 LP)

RX I personally served the summons 9 the individual at (piace) Ciplogste a hyusnees Aalats
N20 N.Cesstead Expy, he doo , Dai, Teo on (date) I) / joe AD Bi DD

o}

“7529S

[1 left the summons at the individual's residence or usual place of abode with (name)

 

~» 4 person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

[~ I served the summons on (name of individual) mo , who is designated

by law to accept service of process on behalf of (name of organization) _

 

 

 

 

 

 

_ on (date) 3or
[~ returned the summons unexecuted because _ en 7 sor
[~ other (specify) a
My fees are $ - fortraveland$ _...... Tor Services, for a total of $
I declare under penalty of perjury that this information is trae, ye mn,

 

oo a “7
Date: Ny 10/20 Z thé! _) Lines

Sener's ature

(>
_fechard ae 2AFNORR

Printed name and title
Si9 W Arapaho Ad Ste 248-163
Richardson, TX 75080

Server's address

Additional informaticn regarding attempted service, etc:
